Citation Nr: 1716662	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for residuals, right tibia fracture.

2.  Entitlement to an increased rating in excess of 10 percent disabling for status post fracture left iliac crest with hyperesthesia aspect left buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1976 to May 1981 and from May 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board observes that in a letter dated in November 2011, the Veteran indicated that in May 2010 an MRI was performed at Humana Veterans Healthcare Services in Pensacola, Florida, and in July 2010 he was seen for a neurological consultation at Gulf Coast Veterans Health Care System in Pensacola, Florida.  The Veteran indicated that following his MRI, he was scheduled for a neurology consultation, which resulted in a diagnosis of superior cluneal nerve entrapment.  While it appears that the RO considered the results of the MRI and the neurological consultation, neither the MRI nor any report from the neurological consultation are associated with the Veteran's claims file.  See July 2016 Supplemental Statement of the Case (SSOC).  As such, upon remand, the RO should attempt to obtain any outstanding VA treatment records related to the Veteran's service-connected disabilities from those facilities and associate them with the Veteran's claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
In addition, the Board finds that new VA examinations are necessary for both the right tibia disability as well as the left iliac crest disability.

The Veteran's right tibia disability is currently rated as 10 percent disabling under VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § 4.71a (2016), specifically Diagnostic Code (DC) 5262, malunion of the tibia and fibula with slight knee or ankle disability.  The left iliac crest disability is currently rated as 10 percent disabling under DC 5255, malunion of the femur with slight knee or hip disability.

The Veteran has been afforded two VA examinations during the appeal process.  Active range of motion testing was performed on the Veteran's hips in the January 2010 VA examination.  The Board recognizes that in the May 2016 VA examination report, the examiner noted that range of motion testing was not performed for either service-connected disability because the underlying injuries did not involve a joint.  However, as the DC codes under which the Veteran's disabilities are currently rated implicate weight-bearing joints, on remand, the AOJ should afford the Veteran new VA examinations to determine the current severity of both his service-connected right tibia disability and service-connected left iliac crest disability.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition to the range of motion testing discussed above, the examiner should opine as to any symptomatology due to muscle injury or peripheral neuropathy related to the Veteran's service-connected disabilities.

Finally, updated treatment records must be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include: MRI from Humana Veterans Healthcare Services in Pensacola, Florida, dated in May 2010; neurology consultation report from Gulf Coast Veterans Health Care System in Pensacola, Florida, dated in July 2010; and any other relevant VA records dated from November 2009 to the present.  See November 2011 correspondence for address of Humana as identified by the Veteran.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected right tibia disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  Range of motion testing should be undertaken for the left and right knee and left and right ankle, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint(s).

If the examiner is unable to conduct any of the required testing he or she should clearly explain why that is so.

b)  The examiner should discuss any muscle injuries associated with the right tibia disability.  If the examiner's findings indicate any muscle group involvement, all symptoms affecting its function should be provided, and the examiner should classify the degree of severity as slight, moderate, moderately severe, or severe, as described in 38 C.F.R. § 4.56(d).

c)  The examiner should also describe any symptomatology due to neuropathy, to include any neurological pathology, associated with the right tibia disability.  In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to peripheral neuropathy.  If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved as described in 38 C.F.R. §§ 4.123 and 4.124.  Commentary should be provided on whether any paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected.

d)  The examiner is otherwise asked to fully describe the functional impairment caused by the service-connected residuals of a right tibia fracture.  The examiner is asked to comment on the impact of this disability on the Veteran's ability to work.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking the development listed in number (1) above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected left iliac crest disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  Range of motion testing should be undertaken for the left and right hip and the left and right knee, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing he or she should clearly explain why that is so.

b)  The examiner should discuss any muscle injuries associated with the left iliac crest disability.  If the examiner's findings indicate any muscle group involvement, all symptoms affecting its function should be provided, and should classify the degree of severity as slight, moderate, moderately severe, or severe, as described in 38 C.F.R. § 4.56(d).

c)  The examiner should also describe any symptomatology due to neuropathy, to include any neurological pathology, associated with the left iliac crest disability.  In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to peripheral neuropathy.  If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved as described in 38 C.F.R. §§ 4.123 and 4.124.  Commentary should be provided on whether any paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected.

d)  The examiner is otherwise asked to fully describe the functional impairment caused by the service-connected status post fracture left iliac crest with hyperesthesia aspect left buttock.  The examiner is asked to comment on the impact of this disability on the Veteran's ability to work.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




